DETAILED ACTION
This non-final Office action is in response to the claims filed on January 21, 2020.
Status of claims: claims 1-21 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to because:  
FIG. 6 – details in the figure are unclear.
Claims 1, 5-7 – “drive element;” “perimeter sealing element;” and “center sealing element” are not illustrated in the figures.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 2-4 and 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2 and 14, line 6 – “the toothed portion” is unclear. Is this the same “toothed portion” previously recited or not?  If not, then line 6 must be amended to “a toothed portion.”
Further, claims dependent on a rejected claim are rejected for at least being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10, 12, 14-16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 6119402 to Wisner in view of US 5799449 to Lyons et al. (hereinafter “Lyons”).
Wisner discloses a rear slider window assembly for a vehicle, said rear slider window assembly comprising: 

first and second movable window panels 23,25 that are movable along said upper and lower sections, wherein said first and second movable window panels are movable between a closed position, where said first and second movable window panels cooperate to close the opening, and an opened position, where said first and second movable window panels move away from one another to open the opening; 
a drive system that, when operated, moves said first and second movable window panels along said upper and lower sections between the closed position and the opened position, wherein said drive system comprises (i) a drive element 34 that is connected to said first movable window panel, (ii) a gear element 27 rotatably mounted at the upper rail or the lower rail of said rear slider window assembly, (iii) a first toothed track 26,28,30 attached at said first movable window panel and extending toward and overlapping said second movable window panel, and (iv) a second toothed track 38,40 attached at said second movable window panel and extending toward and overlapping said first movable window panel; and 
wherein, when said drive system is operated, said drive element imparts movement of said first movable window panel along said upper and lower sections, and wherein movement of said first movable window panel along said upper and lower sections causes a corresponding movement of said second movable window panel in an opposite direction along said upper and lower rails via engagement of said gear element with said first and second toothed tracks.
	Wisner fails to disclose an upper rail and a lower rail; wherein said upper rail is attached at said inner surface of said fixed window panel at an upper region of said fixed window panel and above said opening; wherein said lower rail is attached at said inner surface of said fixed window panel at a lower region of said fixed window panel and below said opening.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include an upper rail and lower rail wit Wisner, as taught by Lyons, in order to guide and facilitate the sliding of the movable window panels. (claim 1)
Wisner, as applied above, further discloses wherein said first toothed track includes an attaching portion 26 that is attached at an upper region of said first movable window panel and a toothed portion 30 that extends from said attaching portion toward and adjacent to an upper region of said second movable window panel, and wherein said second toothed track includes an attaching portion 38 that is attached at an upper region of said second movable window panel and the toothed portion 40 that extends from said attaching portion toward and adjacent to an upper region of said first movable window panel. (claim 2)
Wisner, as applied above, further discloses wherein said gear element is disposed at a center region of said rear slider window assembly and engages said toothed portions of both of said first and second toothed tracks. (see annotated figure below) (claim 3) and wherein one of said toothed portions is disposed above said gear element and the other of said toothed portions is disposed below said gear element. (claim 4)






[AltContent: textbox (Upper region)][AltContent: textbox (Upper region)]

[AltContent: ][AltContent: ][AltContent: textbox (Center region)][AltContent: ]
    PNG
    media_image1.png
    267
    413
    media_image1.png
    Greyscale


Wisner, as applied above, further discloses wherein said fixed window panel comprises a pair of opposite side panels that are spaced apart so that said opening is between said side panels. (claim 10)
Wisner discloses a rear slider window assembly for a vehicle, said rear slider window assembly comprising: 
a fixed window panel comprising at least one glass panel having an inner surface and an outer surface and an opening between opposite side panel portions of said fixed window panel; 
first and second movable window panels that are movable along said upper and lower sections, wherein said first and second movable window panels are movable between a closed position, where said first and second movable window panels cooperate to close the opening, and an opened position, where said first and second movable window panels move away from one another to open the opening; 

wherein said drive system comprises (i) a gear element rotatably mounted at the upper rail or the lower rail of said rear slider window assembly, (ii) a first toothed track attached at said first movable window panel and extending toward and overlapping said second movable window panel, and (iii) a second toothed track attached at said second movable window panel and extending toward and overlapping said first movable window panel; 
wherein said gear element is disposed at a center region of said rear slider window assembly and engages both of said first and second toothed tracks; and 
wherein movement of said first movable window panel along said upper and lower rails causes a corresponding movement of said second movable window panel in an opposite direction along said upper and lower rails via engagement of said gear element with said first and second toothed tracks. 
Wisner fails to disclose an upper rail and a lower rail; wherein said upper rail is attached at said inner surface of said fixed window panel at an upper region of said fixed window panel and above said opening; wherein said lower rail is attached at said inner surface of said fixed window panel at a lower region of said fixed window panel and below said opening.
Lyons teaches of an upper rail 40 and a lower rail 50; wherein said upper rail is attached at said inner surface of a fixed window panel at an upper region of said fixed window panel and above said opening; wherein said lower rail is attached at an inner surface of said fixed window panel at a lower region of said fixed window panel and below said opening.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include an upper rail and lower rail wit Wisner, as taught by Lyons, in order to guide and facilitate the sliding of the movable window panels. (claim 12)

Wisner, as applied above, further discloses wherein one of said toothed portions is disposed above said gear element and the other of said toothed portions is disposed below said gear element. (claim 15)
Wisner, as applied above, further discloses wherein said drive system comprises a drive element that, when operated, moves said first movable window panel along said upper and lower rails whereby said second movable window panel is moved in tandem in an opposite direction along said upper and lower rails via rotation of said gear element. (claim 16)
Wisner, as applied above, further discloses wherein said fixed window panel comprises a pair of opposite side panels that are spaced apart so that said opening is between said side panels. (claim 21)

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wisner in view of Lyons, as applied above, in further view of US 8151519 to Bello et al. (hereinafter “Bello”).
Wisner, as applied above, fails to disclose wherein said drive element is routed through a guide element at a first end of said lower rail and an end of said drive element is attached at an outer end of a carrier of said first movable window panel. 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to route the Wisner drive element through a guide element and attach it to a carrier on the first movable window panel, as taught by Bello, in order to minimize entanglement of the drive element, to protect the drive element, and to facilitate operation of the drive system. (claims 5 and 17)

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wisner in view of Lyons, as applied above, in further view of US 6955009 to Rasmussen.
Wisner, as applied above, fails to disclose a perimeter sealing element.
Rasmussen teaches of a similar rear slider window assembly comprising a perimeter sealing element 32 that is attached at said fixed window panel and that circumscribes said opening, said perimeter sealing element sealing against a surface of said first and second movable window panels. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a perimeter sealing element with Wisner, as taught by Rasmussen, in order to prevent dirt and debris from passing through the opening. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wisner in view of Lyons in view of Ramussen, as applied above.
Wisner fails to disclose a center sealing element.
Lyons teaches of comprising a center sealing element (see FIG. 7) attached at an inner edge of said first movable window panel that opposes an inner edge of said second movable window panel, wherein said center sealing element is configured to receive the inner edge of 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a center sealing element with Wisner, as taught by Lyons, in order to prevent water and debris from passing between the movable window panels when the movable window panels are in the closed position. (claims 7 and 19)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wisner in view of Lyons in view of Ramussen, as applied above, in view of US 5799444 to Freimark et al. (hereinafter “Freimark”).
Wisner, as applied above, discloses wherein said perimeter sealing element comprises horizontal lip seals, but fails to disclose vertical Y-shaped seals.
Freimark teaches of a similar rear slider window assembly with vertical Y-shaped seals 420. (see FIG. 15C and col. 13)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the Wisner perimeter sealing element with vertical Y-shaped seals in order to increase the flexibility of the seals while maintaining a large contact surface with the movable window panel as well as since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. 

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wisner in view of Lyons, as applied above, in further view of US 2003/0213179 to Galer.

Galer teaches of a similar rear slider window assembly wherein said fixed window panel comprises a single glass panel 12 having said opening therethrough that is between said opposite side panel portions of said single glass panel. (see FIG. 1 and [0026])
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the Wisner fixed window panel out of a single glass panel, rather than two panels, as taught by Galer, in order to facilitate the manufacturing and assembly of the fixed window panel and rear slider window assembly. (claims 9, 20)

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wisner in view of Lyons, as applied above, in further view of US 7937893 to Pribisic.
Wisner, as applied above, fails to explicitly disclose that the manual force may be applied to open the windows.
Pribisic teaches of sliding vehicle doors that may be opened and closed via a drive system (motor) or manually via a handle. (see at least Abstract)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Wisner controller 41 and include a handle and handle sensor with Wisner, as taught by Pribisic, in order to allowing manual operation of the movable window panels. Furthermore, by modifying Wisner with Pribisic, Wisner, as applied above, discloses wherein applying a manual force to said first movable window panel imparts movement of said first movable window panel along said upper and lower rails and causes rotation of said gear element via engagement with said first toothed track, and wherein movement of said first movable window panel along said upper and lower rails and 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wisner in view of Lyons, as applied above.
Wisner fails to disclose a center sealing element.
Lyons teaches of comprising a center sealing element (see FIG. 7) attached at an inner edge of said first movable window panel that opposes an inner edge of said second movable window panel, wherein said center sealing element is configured to receive the inner edge of said second movable window panel to seal said first and second movable window panels relative to one another when said first and second movable window panels are in the closed position. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a center sealing element with Wisner, as taught by Lyons, in order to prevent water and debris from passing between the movable window panels when the movable window panels are in the closed position. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 7:30 -4 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Marcus Menezes/
Primary Examiner, Art Unit 3634